--------------------------------------------------------------------------------

Exhibit 10.1
 
LICENSE AGREEMENT
 
THIS AGREEMENT (the “Agreement”), effective this 31st day of July, 2007 (the
“Effective Date”), between Health Discovery Corporation, a corporation of the
State of Georgia, U.S.A., with its principal place of business at 2 East Bryan
Street, Suite # 601, Savannah, Georgia, hereinafter referred to as “HDC”,
 
and
 
CLARIENT, INC., a corporation of the State of Delaware, U.S.A., with its
principal place of business at 31 Columbia, Aliso Viejo, CA 92656, hereinafter
referred to as “CLARIENT.”
 
W I T N E S S E T H, That:
 
WHEREAS, HDC has certain patent rights and technology covering genomic
biomarkers related to prostate cancer; and
 
WHEREAS, CLARIENT desires to obtain the right to use such patent rights and
technology on the terms set forth hereinbelow.
 
NOW, THEREFORE, in consideration of the promises and the mutual covenants herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties, and intending to be
legally bound, the parties agree as follows:
 
ARTICLE I.    DEFINITIONS
 
As used in this Agreement the following terms, whether singular or plural, shall
have the following meanings:
 
A.    “Affiliate” shall mean any corporation or other entity that controls, is
controlled by or is under common control with a party. A corporation or other
entity shall be regarded as in control of another corporation or entity if it
owns or directly controls more than fifty percent (50%) of the voting stock or
other ownership interests of the other corporation or entity, or if it possesses
the power to direct or cause the direction of the management and policies of the
corporation or other entity or the power to elect or appoint more than fifty
percent (50%) of the members of the governing body of the corporation or other
entity.
 
B.    “CLARIENT Net Proceeds” shall mean the reimbursement received by CLARIENT
or Affiliates of CLARIENT from a third party customer pursuant to the sale, use
or other transfer of a Licensed Product which generates a reported result (each,
a “Test”).
 
C.    "Field of Use" shall mean diagnostic tests using gene biomarkers for
differentiating clinically significant prostate cancer from other prostate
conditions using biopsied prostate tissue.
 
D.    “HDC Net Proceeds” shall mean the gross receipts received by HDC or
Affiliates of HDC from a third party licensee pursuant to a Test of a Licensed
Product which generates a reported result, less the following actual and
customary deductions: (i) cost of goods sold; (ii) cash, trade or quantity
discounts; (iii) sales, use, tariff, import/export duties or other excise taxes
imposed on particular sales; (iv) transportation charges or allowances; (v) or
credits to customers because of rejections or returns.
 

--------------------------------------------------------------------------------


 
E.    "License" shall mean the license granted pursuant to Article II of this
Agreement.
 
F.    “Licensed Technology” shall mean, collectively, Licensed Know-How,
Licensed Patents, and Licensed Products.
 
G.    "Licensed Patents" shall mean the patents and pending patent applications
in existence as of the Effective Date and listed in Attachment A, and any
divisions, continuations and continuations-in-part or reissues or reexaminations
of any patent or pending patent application identified herein (the “Existing
Patents”), and any patents issuing from the Existing Patents and their foreign
equivalents and any of the patent or patent applications to which any of the
Existing Patents directly or indirectly claims priority, or forms a basis for
priority, to the extent that such patents or patent applications not listed in
Attachment A have claims that cover the Field of Use. 
 
H.    “Licensed Product” shall mean a product, including Licensed Know-How,
diagnostic kits, research reagents, proprietary compositions, substances,
methods, documentation, services or a part thereof, the manufacture, use, sale,
offer to sell, importation, distribution, or transfer of which
 
1.    is covered in whole or in part by one or more valid and unexpired claims
of a granted Licensed Patent in the country in which the Licensed Product is
made, used, imported, distributed or sold; or
 
2.    is covered in whole or in part by any un-cancelled claim being prosecuted
in a pending application for a Licensed Patent in the country in which the
Licensed Product is made, used, distributed or sold.
 
Licensed Product is covered by a valid and unexpired claim of a Licensed Patent
if in the course of manufacture, use, importation, distribution or sale, it
would, in the absence of this Agreement, infringe one or more claims of the
Licensed Patent which is not cancelled and has not been held invalid by a court
from which no appeal can be taken or has been taken in the time permitted for
appeal.
 
I.    “Licensed Know-How” shall mean the four (4) biomarkers identified in
Attachment B and an algorithm developed by HDC that produces predictive results
based upon measured gene expression for the four (4) biomarkers.
 
J.    “Licensed Territory” shall mean worldwide.
 
K.    "Effective Date" shall mean the date indicated above as the effective date
of this Agreement.
 

--------------------------------------------------------------------------------


 
ARTICLE II.    GRANT OF LICENSE
 
A.    Grant of License.
 
1.    As of the Effective Date of this Agreement, HDC hereby grants to CLARIENT
an exclusive license, subject to Article II. A.3., with the right to grant
sublicenses to Affiliates, and, upon prior approval by HDC, to third parties
under the Licensed Technology to import, make, have made, use and sell any
Licensed Product in the Field of Use within the Licensed Territory. For purposes
of clarity, the above grant shall include the right for Clarient to incorporate
the output and results from the Licensed Product into other tests or algorithms.
 
2.    Upon relevant approval or clearance by the FDA of the diagnostic test for
prostate cancer, the foregoing license shall become an exclusive license within
the Field of Use in the Licensed Territory with respect to the commercial
reference laboratory field and a nonexclusive license with respect to the
academic and research fields. 
 
3.    Notwithstanding anything herein to the contrary, in the event HDC elects
to own and/or operate one or more laboratories (each, an “HDC Lab”), then such
HDC Lab shall be able to utilize, or have a license under, the Licensed
Technology to import, make, have made, use and sell Licensed Product, in the
Licensed Territory.
 
B.    Non-Assert Provision.  During the term of this Agreement and so long as
CLARIENT is not in default with respect to any payment due to HDC hereunder,
 
1.    HDC will not assert any Licensed Patent or Licensed Know-How to prevent
CLARIENT or any Affiliate of CLARIENT from importing, using or selling any
quantity of Licensed Product in the Field of Use within the Licensed Territory
which is subject to CLARIENT Fees (as defined below); and
 
2.    HDC will not assert any other patent or patent application now or
hereafter controlled (in the sense of having the right to grant licenses or
sublicenses) by HDC corresponding in subject matter to the Licensed Technology
to prevent CLARIENT or any Affiliate of CLARIENT from importing, using or
selling any Licensed Product in the Field of Use within the Licensed Territory
which is subject to CLARIENT Fees.
 
C.    Right of First Refusal 
 
If at any time HDC develops and desires to sell, transfer, assign, or license to
one or more third parties, any additional biomarkers, HDC shall first offer such
rights to CLARIENT by delivering a written notice to CLARIENT. CLARIENT shall
have the right, within thirty (30) days following receipt of such written
notice, to negotiate with HDC commercially reasonable terms to add such
biomarkers to this Agreement. If the parties are unable to come to terms within
said thirty (30)-day period, HDC shall have the right to offer such additional
biomarkers to third parties. In the event a third-party expresses a willingness
to accept HDC’s terms (license fee, royalty rate, minimum volume), HDC shall
then notify CLARIENT of such terms and offer them to CLARIENT. CLARIENT shall
then have fourteen (14) days to accept the terms in writing. Following delivery
of such written acceptance to HDC, the additional biomarkers shall be deemed
added to Attachment B hereto and included as part of the Licensed Products
pursuant to such terms.
 

--------------------------------------------------------------------------------


 
ARTICLE III.    WARRANTIES AND INDEMNITY
 
A.    Limitations on Liability; Indemnity.
 
While it is expected that information set forth in the Licensed Patents will
enable CLARIENT to manufacture commercially acceptable Licensed Products on a
commercial scale, HDC does not warrant or guarantee that such results will be
obtained, and HDC shall not be liable to CLARIENT or any customer of CLARIENT
because of any failure in the operations of CLARIENT or any customer.  Moreover,
while it is believed that the ordinary and anticipated use of the Licensed
Technology, or products made therefrom, will not result in safety or health
hazards to workers or to purchasers of such products, HDC does not warrant or
guarantee against health or safety hazards. 
 
Consistent with the foregoing, each party shall indemnify, defend and hold the
other party harmless from any loss and expenses (including reasonable attorneys’
fees, settlements and judgments) resulting from illness, injury or death to
persons (including employees of HDC and CLARIENT) or loss or damage to property
(including property of HDC and CLARIENT and its customers) or the environment
incurred by HDC or a third party and resulting in any way whatever the cause may
be arising out of or pertaining to the subject matter of this Agreement unless
the same is proven to have been caused directly by bad faith, gross negligence
or willful misconduct on the part of HDC or CLARIENT, as the case may be.
 
Each party shall promptly notify the other party in writing of any suits,
claims, actions, demands, complaints, lawsuits or other proceedings (each a
“Claim”) that are brought by any third party which are subject to
indemnification under this Agreement. The indemnifying party under this
Agreement shall have the sole authority to settle any indemnified Claim without
the consent of the other party, provided, however, that an indemnifying party
shall not, without the written consent of the other party, as part of any
settlement or compromise (i) admit to liability on the part of the other party;
(ii) agree to an injunction against the other party; or (iii) settle any matter
in a manner that separately apportions fault to the other party. As part of the
settlement of any Claim, an indemnifying party shall obtain a full, complete and
unconditional release from the claimant on utilizing attorneys of its choice, at
its own expense.
 
NEITHER PARTY SHALL IN ANY EVENT BE LIABLE FOR ANY LOSS OF PROFITS, OR FOR
BUSINESS INTERRUPTION OR FOR ANY SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES
ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT. NOTWITHSTANDING THE ABOVE,
THIS PARAGRAPH SHALL NOT APPLY TO ANY LIABILITY FOR DAMAGES ARISING FROM (A)
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT; (B) BREACH OF THE OBLIGATIONS OF
CONFIDENTIALITY UNDER ARTICLE IX OF THIS AGREEMENT; OR (C) LIABILITY FOR
INDEMNIFICATION AGAINST THIRD-PARTY CLAIMS AS SET FORTH IN THIS ARTICLE III.A.
 
B.    HDC Warranties.
 
HDC represents and warrants that HDC has the exclusive right to license the
Licensed Technology on the terms and conditions of this Agreement.
 

--------------------------------------------------------------------------------


 
1.    To the best of HDC’s knowledge, Licensed Technology made, used, sold or
otherwise disposed of pursuant to this License Agreement, is free from
infringement of patents or any other intellectual property rights of others. 
Should HDC receive notice of any third party claim of infringement, it shall
immediately notify CLARIENT in writing.
 
2.    HDC has full power and authority and has obtained all third party
consents, approvals, assignments and/or other authorizations required to enter
into this Agreement and to carry out its obligations hereunder.
 
3.    Subject to the liens listed in ATTACHMENT C, the Licensed Patents are free
and clear of all liens, claims, mortgages, security interests, or other
encumbrances, and restrictions of others, HDC owns all right, title and interest
to the Licensed Patents, including, without limitations, all right, title and
interest to sue for infringement of the Licensed Patents.
 
4.    Subject to Article VIII.A., HDC shall undertake all actions necessary for
prosecution and maintenance of the Licensed Patents, including, but not limited
to, payment of maintenance, annuity and renewal fees as required by the
respective national patent offices that issued the patents, and payment of all
attorney fees and costs for prosecution, maintenance, and grant of any pending
patent applications. 
 
5.    HDC has obtained and properly recorded previously executed assignments for
the Licensed Patents as necessary to fully perfect its rights and title therein
in accordance with governing law and regulations in each respective
jurisdiction.
 
6.    There are no existing contracts, agreements, commitments, proposals,
offers, or rights with, to, or in any person to acquire any of the rights under
the Licensed Technology which would prevent, alter or hinder the performance of
the obligations hereunder.
 
7.    Subject to Article II.A. hereof, no licenses or other rights under the
Licensed Technology have been granted or retained by HDC, or any third party,
including but not limited to any prior owners, or inventors as to the Field of
Use.
 
8.    Subject to Article II.A. hereof, CLARIENT will not be subject to any
covenant not to sue or similar restrictions in its enforcement or enjoyment of
the Licensed Technology.
 
9.    None of the Licensed Patents has ever been found invalid, unpatentable, or
unenforceable for any reason in any administrative, arbitration, judicial or
other proceeding, and HDC does not know of and has not received any notice or
information of any kind from any source suggesting that the Licensed Patents may
be invalid, unpatentable, or unenforceable.
 
10.    To the extent “small entity” fees were paid to the United States Patent
and Trademark Office with respect to any Licensed Patent, such reduced fees were
then appropriate because the payor qualified to pay “small entity” fees and
specifically had not licensed rights in the Licensed Patent to an entity that
was not a “small entity.”
 

--------------------------------------------------------------------------------


 
11.    To the best of its knowledge, neither HDC nor its agents or
representatives have engaged in any conduct, or omitted to perform any necessary
act, the result of which would invalidate any of the Licensed Technology or
hinder their enforcement, including, without limitation, misrepresenting HDC’s
patent rights to a standard-setting organization.
 
12.    None of the Licensed Patents has been or is currently involved in any
reexamination, reissue, interference proceeding, or any similar proceeding, and
no such proceedings are pending or threatened.
 
13.    There are no actions, claims or proceedings threatened, pending, or in
progress related to the Licensed Technology.
 
14.    Subject to the liens listed in ATTACHMENT C, the Licensed Technology is
free and clear of all liens, claims, mortgages, security interests, or other
encumbrances, and restrictions of others.
 
15.    Subject to notices listed in Attachment D, HDC has not put a third party
on notice of actual or potential infringement of any of the Licensed Patents. 
HDC has not initiated any enforcement action with respect to any of the Licensed
Patents.
 
16.    HDC had not and will not collaborate with any third-party in an attempt
to invalidate CLARIENT’s intellectual property rights or construct any
non-infringement defense
 
C.    CLARIENT Warranties.
 
CLARIENT represents and warrants:
 
1.    CLARIENT will not collaborate with any third party in an attempt to
invalidate Licensed Patents or construct any non-infringement defense.
 
2.    To the extent CLARIENT is permitted , CLARIENT will notify HDC prior to or
upon the sale, transfer or other disposition of all or substantially all of the
assets of CLARIENT, or upon the acquisition of the outstanding capital stock of
CLARIENT, such that any one shareholder owns in excess of 90% of the outstanding
economic or voting interest of CLARIENT’s outstanding capital stock.
 
ARTICLE IV.    PAYMENTS AND REPORTS
 
A.    Fees Payable.
 
1.    CLARIENT shall pay to HDC, in accordance with the payment terms set forth
in Section IV.B below, thirty percent (30%) of the CLARIENT Net Proceeds
received by CLARIENT or an Affiliate of CLARIENT with respect to all Tests of
Licensed Products during the term of this Agreement (the “CLARIENT Fees”). 
 
2.    HDC shall pay to CLARIENT, in accordance with the payment terms set forth
in Section IV.B below, fifteen percent (15%) of HDC Net Proceeds received by HDC
or an Affiliate of HDC with respect to all Tests of Licensed Products during the
term of this Agreement (the “HDC Fees”).
 

--------------------------------------------------------------------------------


 
B.    Reports and Remittances.
 
1.    During the term of this Agreement, CLARIENT shall report in writing to HDC
within thirty (30) days after the end of each calendar quarter the quantities of
each Licensed Product subject to the CLARIENT Fees hereunder that were used or
sold by CLARIENT (or an Affiliate of CLARIENT) during said quarter and the
calculation of the CLARIENT Fees thereon (each, a “CLARIENT Report”).  No later
than thirty (30) days following the date of each such CLARIENT Report, CLARIENT
shall pay to HDC the total amount of the CLARIENT Fees indicated in such
CLARIENT Report.  If no Licensed Product subject to fee hereunder has been used
or sold by CLARIENT during any such period, CLARIENT shall so report in writing
to HDC within thirty (30) days after the end of such period.  Reports, notices
and other communications to HDC hereunder shall be sent to:
 
Dr. Stephen D. Barnhill
Chairman & CEO
Health Discovery Corporation
2 East Bryan Street, Suite # 601
Savannah, GA 31401


Payments by CLARIENT to HDC shall be made by wire transfer of immediately
available funds to: _____________________________________.
 
During the term of this Agreement, HDC shall report in writing to CLARIENT
within thirty (30) days after the end of each calendar quarter the quantities of
each Licensed Product subject to the HDC Fees hereunder that were used or sold
by HDC (or an Affiliate of HDC) or any third party who effects a Test of a
Licensed Product under a license from HDC during said quarter and the
calculation of the HDC Fees thereon (each, a “HDC Report”).  No later than
thirty (30) days following the date of each such HDC Report, HDC shall pay to
CLARIENT the total amount of the HDC Fees indicated in such HDC Report.  If no
Licensed Product subject to fee hereunder has been used or sold by HDC during
any such period, HDC shall so report in writing to CLARIENT within thirty (30)
days after the end of such period.  Reports, notices and other communications to
CLARIENT hereunder shall be sent to:
 
Clarient, Inc.
Attention: Corporate Controller
31 Columbia
Aliso Viejo, CA 92656
 
Payments by HDC to CLARIENT shall be made by wire transfer of immediately
available funds to the following account: _________________________.
 
C.    Taxes.
 
1.    Insofar as any CLARIENT Fees due to HDC hereunder are subject to taxation
by any country under the provisions of the tax laws of that country, then HDC
shall bear such taxes and HDC hereby authorizes CLARIENT to withhold such taxes
from the payments of CLARIENT Fees payable to HDC in accordance with this
Agreement if CLARIENT is either required to do so under such country’s tax laws
or directed to do so by any agency of such country’s government.  Whenever
CLARIENT deducts such tax from any payments due to HDC, then CLARIENT shall
furnish HDC with a tax certificate showing the payment of such tax to the
government of such country.  In the event such taxes are assessed against
CLARIENT by reason of its failure to withhold such taxes from any payments which
have been paid to HDC in accordance with this Agreement, then HDC shall
reimburse CLARIENT for such tax assessment, but not for any fine, penalty, fee
or interest related to CLARIENT’s failure to withhold, pay or make timely
payment of such taxes.
 

--------------------------------------------------------------------------------


 
2.    Insofar as any HDC Fees due to CLARIENT hereunder are subject to taxation
by any country under the provisions of the tax laws of that country, then
CLARIENT shall bear such taxes and HDC hereby authorizes CLARIENT to withhold
such taxes from the payments of HDC Fees payable to CLARIENT in accordance with
this Agreement if HDC is either required to do so under such country’s tax laws
or directed to do so by any agency of such country’s government.  Whenever HDC
deducts such tax from any payments due to CLARIENT, then HDC shall furnish
CLARIENT with a tax certificate showing the payment of such tax to the
government of such country.  In the event such taxes are assessed against HDC by
reason of its failure to withhold such taxes from any payments which have been
paid to CLARIENT in accordance with this Agreement, then CLARIENT shall
reimburse HDC for such tax assessment, but not for any fine, penalty, fee or
interest related to HDC’s failure to withhold, pay or make timely payment of
such taxes.
 
D.    Late Payment.
 
If any undisputed sum of money owed to a party hereunder is not paid when due,
and remains unpaid for a period of fifteen (15) days following receipt of
written notice of such failure to pay, the unpaid undisputed amount shall bear
interest at the rate of one and one-half percent (1 ½%), monthly, commencing on
the day payment was due, until paid.
 
ARTICLE V.    COOPERATION
 
HDC shall assist CLARIENT and provide all necessary information requested by
CLARIENT to obtain, at CLARIENT's expense, relevant approval or clearance from
the Federal Food and Drug Administration or any other applicable federal or
state regulatory agency whose approval is required to commercialize the Licensed
Products..
 
ARTICLE VI.    RECORDS
 
Each party shall keep adequate records in sufficient detail to enable the
CLARIENT Fees and the HDC Fees to be determined and permit said records to be
inspected upon reasonable notice and during regular business hours by an
independent auditor appointed by the party requesting the audit for this
purpose, which auditor shall report to the parties only the amount of CLARIENT
Fees or HDC Fees (as applicable) due hereunder.
 
ARTICLE VII.    CURRENCY CONVERSION CLAUSE
 
Fees shall be paid in U.S.A. dollars.  For converting into U.S.A. dollars any
fee that accrued in another currency, there shall be used the closing buying
rate of The Savannah Bank of Savannah, GA applicable to royalty or fee
transactions under exchange regulations for the particular currency on the last
business day for the accounting period for which payment is due.
 

--------------------------------------------------------------------------------


 
ARTICLE VIII.    PATENT MAINTENANCE AND PATENT INFRINGEMENT
 
A.    Patent Maintenance.
 
        1.    HDC shall maintain the Licensed Patents, which maintenance shall
include retaining one or more patent attorneys to prosecute and/or direct
prosecution of a pending application, payment of attorney’s fees and costs for
the prosecution of pending patent applications, payment of maintenance fees, and
any other actions required to maintain the rights in the Licensed Patents.
 
a.    In the event that HDC is unable or unwilling to maintain any one or more
of the Licensed Patents, CLARIENT may pay the fees for maintaining the indicated
patents within Licensed Patent(s) and deduct such payment from any CLARIENT Fees
due under this License Agreement.  HDC shall thereupon assign the indicated
patents to CLARIENT.  If HDC is unable or unwilling to maintain all or
substantially all of the Licensed Patents, CLARIENT may at its option, (i)
maintain the Licensed Patent(s) and deduct such payment from CLARIENT Fees due
under this Agreement; or (ii) terminate the License Agreement upon thirty (30)
days’ notice to HDC. 
 
b.    HDC shall notify CLARIENT before any rights in a Licensed Patent terminate
with sufficient time to permit CLARIENT to take action to maintain the patent,
if it so chooses.
 
B.    Patent Infringement.
 
1.    If either party learns of a substantial infringement of any of the
Licensed Patents in the Field of Use, in the Licensed Territory, such party
shall promptly provide written notice of the infringement to the other party
with reasonable evidence of infringement.  Neither party will notify a third
party of infringement of any of the Licensed Patents without first obtaining
consent of the other party, which consent will not be unreasonably withheld, if
the infringement is within the Field of Use.  Otherwise, HDC may act
unilaterally. 
 
a.    HDC will have the primary responsibility to enforce the Licensed Patents,
including undertaking litigation or other enforcement action against a third
party for infringement of the Licensed Patents.
 
i.    In the event HDC undertakes litigation or other enforcement action against
a third party infringer, CLARIENT shall at HDC’s expense, for CLARIENT’s
reasonable out-of-pocket costs, cooperate with HDC as may be required to support
HDC’s assertions against the third party infringer in the Field of Use.
 
ii.    Any proceeds from litigation or other enforcement action will first be
applied to reimburse HDC for expenses incurred in the action.  HDC may deduct an
additional amount equal to twenty percent (20%) of the total expenses incurred
in the action as compensation for lost time, business opportunities and other
difficult-to-quantify losses resulting from HDC’s prosecution of the action.  If
the infringement is in the Field of Use, remaining proceeds, if any, will be
treated as HDC Net Proceeds and subject to the HDC Fees.
 

--------------------------------------------------------------------------------


 
b.    If HDC declines to undertake litigation or other enforcement action
against a third party for infringement in the Field of Use, CLARIENT may at its
option elect to: (i) enforce the Licensed Patent(s) at its own expense, and
deduct such expense from any CLARIENT Fees due under this License Agreement; or
(ii) terminate the License Agreement upon thirty (30) days’ notice to HDC. 
 
i.    In the event CLARIENT undertakes litigation or other enforcement action
against a third party infringer, HDC shall at CLARIENT’s expense, for HDC’s
reasonable out-of-pocket costs, cooperate with CLARIENT as may be required to
support CLARIENT’s assertions against the third party infringer.
 
ii.    Any proceeds from litigation or other enforcement action will first be
applied to reimburse CLARIENT for expenses incurred in the action.  CLARIENT may
deduct an additional amount equal to twenty percent (20%) of the total expenses
incurred in the action as compensation for lost time, business opportunities and
other difficult-to-quantify losses resulting from CLARIENT’s prosecution of the
action.  Remaining proceeds, if any, will be treated as CLARIENT Net Proceeds
received by CLARIENT and subject to the CLARIENT Fees.
 
ARTICLE IX.    CONFIDENTIALITY
 
The parties have entered into a Mutual Nondisclosure Agreement as of _________,
200__ (the “NDA“) pursuant to which each of the parties agreed to preserve the
confidentiality of the other party’s proprietary information.  The terms of the
NDA shall continue to govern the parties throughout the term of this Agreement.
 
ARTICLE X.    TERMINATION
 
A.    Term.  Unless terminated earlier as hereinafter provided, and subject to
the provisions of paragraph (B) of this Article, this Agreement shall terminate
on the latest to occur of (i) the fifteenth (15th) anniversary of its Effective
Date; or (ii) upon the expiration of the last of the Licensed Patents.
 
B.    Surviving Obligations.  The termination or expiration of this Agreement
shall not relieve either party of:
 
1.    any liability under Article IX of this Agreement for damages resulting
from a breach of the NDA; or
 
2.    its obligations to
 
i.    make payment of CLARIENT Fees and/or HDC Fees (as applicable) pursuant to
Article IV;
 

--------------------------------------------------------------------------------


 
ii.    maintain adequate records under Article VI;
 
iii.    furnish written reports as provided in Article IV; and
 
iv.    make payment of CLARIENT Fees and/or HDC Fees (as applicable) on any
quantity of Licensed Product that is made prior to the Effective Date of said
termination and sold thereafter.
 
The termination of this Agreement shall not terminate either party’s rights
under Articles III and IX hereof.
 
C.    Termination by CLARIENT.  CLARIENT may terminate this Agreement at any
time by giving HDC at least sixty (60) days’ prior written notice.
 
D.    Termination by HDC.
 
1.    In the event that any stipulation or provision of this Agreement is
breached by CLARIENT, HDC may terminate this Agreement upon sixty (60) days’
written notice to CLARIENT.  However, if such breach is corrected within the
sixty (60) day period, and there are no unreimbursed damages resulting from the
breach, this Agreement and sublicenses shall continue in force.
 
2.    HDC may terminate the license granted to CLARIENT in its entirety at any
time in the event CLARIENT alleges in any action, directly or indirectly, that
any of the patents within Licensed Patents is invalid.
 
3.    HDC may terminate the license granted to CLARIENT in its entirety in the
event CLARIENT introduces a product competing with Licensed Product into the
market place.
 
4.    HDC may terminate the license granted to CLARIENT in its entirety in the
event CLARIENT does not exercise reasonable efforts in the sales and marketing
of Licensed Product evidenced by the fact that Clarient cannot demonstrate any
tangible evidence of such efforts.
 
5.    HDC may terminate the license granted to CLARIENT in its entirety in the
event CLARIENT ceases entirely to have the ability to carry out the Test due to
Clarient’s sole fault.
 
HDC’s right to terminate CLARIENT’s license pursuant to Articles X. D. 1,3,4 and
5 shall be subject to Article XIV.
 
Subject to negotiations by the parties, the termination of CLARIENT’s license
pursuant to Articles X. D1, 3, 4, and 5 shall be deemed to be a conversion of
the exclusive license to a nonexclusive license; provided, however, that in the
event a prospective third-party licensee under Licensed Technology reasonably
requires an exclusive license and after dispute resolution as described in
Article XIV, then CLARIENT’s license shall be terminated. 
 

--------------------------------------------------------------------------------


 
E.    Insolvency.  Should either party (1) become insolvent or unable to pay its
debts as they mature, or (2) make an assignment for the benefit of creditors, or
(3) permit or procure the appointment of a receiver for its assets, or (4)
become the subject of any bankruptcy, insolvency or similar proceeding, then the
other party may at any time thereafter upon written notice to such party, and
effective concurrent with the date of such notice, cancel this Agreement.
 
F.    Effect of Termination and Return of Technical Information.  Upon
termination or expiration of this Agreement, the parties shall return or
destroy, at the discretion of the disclosing party, all copies of confidential
information disclosed or provided by the other party.
 
G.    Reversion of Intellectual Property Rights.  Except as otherwise specified
in this Agreement, upon termination of this Agreement, all rights in the
Licensed Technology and any other rights granted under this License Agreement,
and any sublicense agreements granted by CLARIENT, including any right to
sublicense fees, shall revert to HDC.
 
H.    Disposition of Licensed Products on Hand at Termination.  Upon termination
of this Agreement, CLARIENT shall cease its use of Licensed Technology, or any
component thereof, provided, however, that CLARIENT shall be permitted to sell
Tests of Licensed Products already made pursuant to this Agreement and pay the
CLARIENT Fees. 
 
ARTICLE XI.    ASSIGNABILITY
 
A.    Neither this Agreement nor the rights or licenses herein granted shall be
assignable or otherwise transferable by either party without the prior written
consent of the other party; provided, however, that either party may assign this
Agreement in connection with the transfer or sale of its business or all or
substantially all of its assets or stocks or in the event of a merger,
consolidation, change in control or similar corporate transaction, without such
consent. It is understood by the parties that CLARIENT may not and shall not
utilize this License Agreement or any of its rights or obligations hereunder as
a collateral in any financial transaction.
 
B.    In the event an assignee of either party does not perform all of the
obligations of such assigning party hereunder, (i) the assigning party shall
remain responsible and liable for all unperformed obligations and (ii) the
non-assigning party shall have the right to terminate this Agreement.
 
ARTICLE XII.    APPLICABLE LAW
 
This Agreement is acknowledged to have been made in and shall be construed in
accordance with the laws of the State of Delaware without regard to the
principles thereof relating to the conflict of laws, provided that all questions
concerning the construction or effect of patent applications and patents shall
be decided in accordance with the laws of the country in which the particular
patent application or patent concerned has been filed or granted, as the case
may be. Subject to Article XIV, each party hereby subjects itself to the
jurisdiction the state and federal courts in the State of Delaware.
 

--------------------------------------------------------------------------------


 
ARTICLE XIII.    FORCE MAJEURE
 
Neither party shall be responsible to the other for delay or failure in
performance of any of the obligations imposed by this Agreement, provided such
delay or failure shall be occasioned by a cause beyond the control of and
without the fault or negligence of such party,  including fire, flood,
explosion, lightning, windstorm, earthquake, subsidence of soil, failure of
machinery or equipment or supply of materials, discontinuity in the supply of
power, court order or governmental interference, civil commotion, riot, war,
terrorism or terroristic threats, strikes, labor disturbances, transportation
difficulties or labor shortage.  Notwithstanding the aforesaid, if either party
fails to a substantial extent for at least sixty (60) days in fulfilling any of
its obligations under this Agreement, the other party may terminate the
Agreement.
 
ARTICLE XIV.    DISPUTE RESOLUTION
 
In the event that a dispute arises between the parties, the following procedures
shall be followed:
 
A.    Negotiations. In the event that any dispute may arise, the parties shall
first seek to resolve any disputes by negotiation among senior executives who
have authority to settle the controversy, as follows:
 
1.    Notification. When a party believes there is a dispute relating to the
Agreement, the party will give the other party written notice of the dispute.
 
2.    Meeting Among Senior Executives. The senior executives shall meet at a
mutually acceptable time and place within thirty (30) days after the date of the
notice to exchange relevant information and to attempt to resolve the dispute. 
 
3.    Confidentiality. All negotiations are confidential and shall be treated as
compromise and settlement negotiations under the United States Federal Rules of
Evidence.
 
B.    Mediation. If the dispute has not been resolved within thirty (30) days
after the date of the notice of a dispute, or if the party receiving such notice
fails or refuses to meet within such time period, either party may initiate
mediation of the dispute by sending the other party a written request that the
dispute be mediated.  The party receiving such a written request will promptly
respond to the requesting party so that all parties can jointly select a neutral
and impartial mediator and schedule the mediation session.  The parties shall
mediate the dispute before a neutral, third-party mediator within thirty (30)
days after the date of the written request for mediation.
 
C.    Litigation. Any controversy or claim arising out of or relating to this
Agreement, or the breach thereof, and not settled as described in Article XIV
(A) or (B), may be settled by litigation in the courts of the State of Delaware.
 
D.    Miscellaneous. Each party shall bear its own costs related to any
proceeding described in this Article XIV.  Nothing provided herein shall prevent
a party from seeking equitable or injunctive relief.
 
ARTICLE XV.    ADJUDICATION OF LICENSED PATENTS
 
Should any Licensed Patents be declared invalid or limited in scope by a final
decision (from which no appeal is or can be taken) of a court or other tribunal
of competent jurisdiction in the country in which said patent was granted in an
action or proceeding initiated by a third party, then the construction placed
upon the patent by said court or other tribunal shall be followed by the parties
hereto from and after the date of entry of the decree of said court or tribunal
and fees shall thereafter be payable to HDC only in accordance with such
construction.
 

--------------------------------------------------------------------------------


 
ARTICLE XVI.    MISCELLANEOUS PROVISIONS
 
A.    Nothing herein shall be construed to indicate that this Agreement is an
employment, partnership or other joint venture agreement, it being fully
understood that each party is acting as an independent contractor as its own
agent and assumes full responsibility for its own account and for all of its
actions hereunder.  Further, each of HDC and CLARIENT acknowledges that this
Agreement does not constitute HDC as the agent or legal representative of
CLARIENT, or constitute CLARIENT as the agent or legal representative of HDC. 
Each of HDC and CLARIENT further acknowledges that neither party is authorized
to create any obligation on behalf of the other.
 
B.    Each of HDC and CLARIENT has all necessary corporate power to enter into
and perform its obligations under this Agreement and has taken all necessary
corporate action under its respective certificates of incorporation and by-laws
to authorize the execution and consummation of this Agreement.
 
C.    HDC shall not be required to grant any additional right with respect to
the Licensed Technology or furnish information as to which HDC will incur
financial or other liability to a third party, and no information shall be
required to be furnished over governmental prohibition or objection.
 
D.    The use and disclosure of technical information acquired pursuant to this
Agreement and the exercise of the rights granted by this Agreement shall be
subject to the export, assets and financial control regulations of the United
States of America including restrictions under regulations of the United States
that may be applicable to direct or indirect reexportation of such technical
information or of equipment, Licensed Products or services directly produced by
use of such technical information.
 
E.    No license or right is granted by implication or otherwise with respect to
any patent application, patent, trademark or copyright except as specifically
set forth herein.  No right is granted by either party to this Agreement to use
any registered or unregistered trademark or trade name of the other party.
 
F.    The rights and remedies provided in this Agreement are cumulative and not
exclusive of any rights or remedies provided by law or in equity.
 
G.    This Agreement embodies the entire understanding of the parties and shall
supersede all previous communications, representations, undertakings or
agreements, between them, either verbal or written, relating to the subject
matter hereof.  This Agreement may be amended, or any term hereof modified, only
by a written instrument duly executed by each of the parties hereto.
 
H.    This Agreement shall be binding upon and inure to the benefit of the
successors, permitted assignees and personal representatives of the parties.
 
I.    The waiver by either party of a default or breach of any provision of this
Agreement by the other party shall not operate or be construed as a continuous
waiver of any subsequent default or breach.
 

--------------------------------------------------------------------------------


 
J.    If any portion of this Agreement shall be found to be illegal or
unenforceable, such provision shall be changed and interpreted by limiting and
reducing its effect so as to be enforceable to the full extent compatible with
respect to applicable law.  The illegality or unenforceability of any one clause
shall in no way impair the legality or enforceability of any other clause in
this Agreement.
 
K.    The captions to the several Articles and Sections hereof are not part of
the Agreement but merely guides or labels to assist in locating and reading the
several Articles and Sections hereof.  Any reference in this Agreement to an
Article, Exhibit, Schedule, Attachment or Section shall, unless specifically
provided, be to an Article, Exhibit, Schedule, Attachment or Section of this
Agreement.
 
L.    This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
 
M.    Except as specifically set forth herein, none of the provisions of this
Agreement shall be for the benefit of or enforceable by any third party,
including, without limitation, any creditor of either party hereto.
 
N.    Any written notice required under this Agreement shall be sent to the
respective addresses for the parties set forth in the introductory paragraphs of
this Agreement via first class mail and shall be deemed effective five (5)
business days after the mailing date thereof.  Any written notice provided by
certified mail, courier, facsimile or overnight delivery service with tracking
capabilities shall be deemed effective when acknowledged by an official receipt
or express acknowledgement of receipt.
 
O.    Neither party shall make any public disclosure of, or otherwise disclose
to any person (other than its officers, employees, accountants, attorneys and
agents whose duties require them to have access to such information), including
but not limited to press releases, the existence or terms of this Agreement
without the other party’s prior written consent, unless such disclosure is
required by law (including securities laws, rules and regulations as well as the
rules of any exchange on which either of the parties is publicly traded).  In
the event such disclosure is required by law, the parties shall agree on the
language of such disclosure.  Any disclosure by a party to its officers,
employees, accountants, attorneys, and/or agents shall be subject to the
confidentiality restrictions of this Agreement.
 
P.    Notwithstanding anything contained in this Agreement to the contrary, the
obligations of the parties with respect to the consummation of the transactions
contemplated by this Agreement, shall be subject to all laws of any government
having jurisdiction over the parties and this transaction, and to orders,
regulations, directions or requests of any such government.
 

--------------------------------------------------------------------------------






 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the Effective Date.
 

 
HEALTH DISCOVERY CORPORATION
 
 
 
By:        /s/ Stephen D. Barnhill, M.D.
Name:   Stephen D. Barnhill, M.D.
Title:     Chairman & CEO
Date:     July 31, 2007
 
 
CLARIENT, INC.
 
 
 
By:        /s/ Ron Andrews
Name:   Ron Andrews
Title:     President & CEO
Date:     July 30, 2007




--------------------------------------------------------------------------------




ATTACHMENT A
 
 
Licensed Patents
 
 

     
Country/ Region
 
Patent/Publication/ Application No.
 
Description
 
U.S.
 
7,117,188
 
Method of Identifying Patterns in
Biological Systems and Uses Thereof
 
U.S.
 
2007/0092917
 
Biomarkers for Screening, Predicting, and
Monitoring Prostate Disease
 
U.S.
 
60/880,070
 
Biomarkers for Screening, Predicting, and
Monitoring Prostate Cancer
 
Australia
 
2002253879
 
Biomarkers for Screening, Predicting, and
Monitoring Prostate Disease
 
Canada
 
2,435,254
 
Biomarkers for Screening, Predicting, and
Monitoring Prostate Disease
 
Europe
 
1459235
 
Biomarkers for Screening, Predicting, and
Monitoring Prostate Disease
 
Japan
 
2002-560076
 
Biomarkers for Screening, Predicting, and
Monitoring Prostate Disease
 




--------------------------------------------------------------------------------




ATTACHMENT B


 
Licensed Biomarkers
 
 


Num
 
Archival Unigene ID
 
Current Unigene ID
 
Symbol
 
Affy probe
 
Pathway
 
Target Description
 
12337
 
Hs.7780
 
Hs.480311
 
DKFZp564
 
212412_at
 
Unknown
 
Consensus includes gb:AV715767 /FEA=
EST /DB_XREF=gi:10797284 /DB_XREF=est:AV715767 /CLONE=
DCBATH02 /UG=Hs.7780 Homo sapiens mRNA; cDNA DKFZp564A072 (from clone
DKFZp564A072)
 
9373
 
Hs.21293
 
Hs.492859
 
UAP1/AGX-1
 
209340_at
 
Aminosugar metabolism
 
gb:S73498.1 /DEF=Homo sapiens AgX-1 antigen mRNA; complete cds. /FEA=
mRNA /PROD=AgX-1 antigen /DB_XREF=
gi:688010 /UG=Hs.21293 UDP-N-acteylglucosamine pyrophosphorylase 1
/FL=gb:AB011004.1 gb:NM_003115.1 gb:S73498.1
 
876
 
Hs.79037
 
Hs.476231
 
HSPD1
 
200807_s_at
 
Mitochondrial control of apoptosis
 
gb:NM_002156.1 /DEF=Homo sapiens heat shock 60kD protein 1 (chaperonin) (HSPD1);
mRNA. /FEA=
mRNA /GEN=HSPD1 /PROD=heat shock 60kD protein 1 (chaperonin) /DB_XREF=gi:4504520
/UG=Hs.79037 heat shock 60kD protein 1 (chaperonin) /FL=gb:BC002676.1
gb:BC003030.1 gb:M34664.1 gb:M22382.1 gb:NM_002156.1
 
1961
 
 
Hs.75432
 
IMPDH2
 
201892_s_at
 
de novo guanine nucleotide biosynthesis
 
gb:NM_000884.1 /DEF=Homo sapiens IMP (inosine monophosphate) dehydrogenase 2
(IMPDH2); mRNA.  /FEA=mRNA /GEN=IMPDH2 /PROD=IMP (inosine monophosphate)
dehydrogenase 2 /DB_XREF=gi:4504688 /UG=Hs.75432 IMP (inosine monophosphate)
dehydrogenase 2 /FL=gb:J04208.1 gb:NM_000884.1
 